NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 13 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DELIA MACIEL, AKA Delia Maciel                   No. 09-73376
Arciga,
                                                 Agency No. A073-920-940
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 5, 2013
                              Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and STEIN, District Judge.**

       Petitioner Delia Maciel seeks review of the BIA’s decision that she is

ineligible for cancellation of removal because she did not establish that she resided

in the country for seven years “after having been admitted in any status.” 8 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
§ 1229b(a)(2). We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the

petition.

       Maciel contends she began to accrue time toward the seven-year minimum

when she received advance parole under 8 U.S.C. § 1182(d)(5) on November 30,

1995. However, as the BIA correctly concluded, an “alien who is paroled under

section 1182(d)(5) . . . shall not be considered to have been admitted.” 8 U.S.C. §

1101(a)(13)(B); see also 8 U.S.C. § 1182(d)(5)(A) (parole “shall not be regarded as

an admission of the alien”). As a result, Maciel is not eligible for cancellation of

removal.

       Maciel further contends that treating parolees differently than three

categories of aliens who are allowed to count the time they resided in the country

prior to gaining LPR status toward the seven-year requirement violates equal

protection. However, the “line-drawing decisions made by Congress or the

President in the context of immigration and naturalization must be upheld if they

are rationally related to a legitimate government purpose.” Masnauskas v.

Gonzales, 432 F.3d 1067, 1071 (9th Cir. 2005) (internal alteration and quotation

marks omitted). We have considered Maciel’s arguments and conclude that she is

distinct from the categories of aliens she identifies in ways that rationally justify

disparate treatment. Therefore, her equal protection challenge fails.


                                            2
    Accordingly, the petition for review is

DENIED.




                                       3